Robinson, J.,
delivered the opinion of the Court.
Joseph Stansberry died in October, 1876, and two papers dated respectively February 1st and April 1st, 1876, each purporting to be his last will and testament were offered for probate in the Orphans’ Court of Carroll County. On the caveat and petition of his widow and four children, issues were sent to the Circuit Court for trial, involving testamentary capacity, fraud, and undue influence.
In each of these papers the testator bequeathed to Alfred F. Clark, “ the amount of money set forth in an agreement signed on the 28th December, 1875.”
At the trial below this agreement was offered in evidence by the caveators, by which it appears that Stansbury agreed to pay Clark twenty-three hundred dollars, in consideration of which Clark was to take care of and provide for him during his, Stansbury’s, life.
*351They then offered a deed dated 24th December, 1815, by which Stansbury in consideration of love and affection conveyed to Clark and wife a house and lot in Westminster, to the admissibility of which the caveatees objected.
It may he true that the deed in itself' did not in any manner impeach the testamentary capacity of the testator, or show the papers purporting to be his will were executed by fraud or undue influence. But it appeared that Stansbury was living with Clark at the time the deed was executed —that it was prepared at the instance and by the directions of Clark—that Stansbury was an old man over eighty years, in feeble health, and at one time paralyzed and was known for his stingy and miserly habits.
The issues before the jury involved fraud and undue influence, and any evidence,- however slight, tending to prove these issues was admissible. The theory on the part of the caveators was, that this deed and the agreement of December 28th and the two wills, were all executed in pursuance of an influence or dominion exercised by Clark over the testator, and which he was unable to resist. The fact that this old man known for his penurious habits should by paper after paper strip himself of his property, and give it to Clark in fraud of the natural rights of his wife and children, was evidence to go to the jury in connection with other facts, for the purpose of proving fraud and undue influence. And for the same reasons his will executed in 1814, at a time before it was supposed he had become subject to this influence, and by which lie gave all his property to his wife and children, was also admissible in evidence.
We concur also in the rulings of the Court in the third and fourth exceptions. The caveatee had offered evidence tending to show that the testator had become alienated from his family, and it was competent for the caveators to disprove the facts thus relied' on for this purpose.
In regard to the law of the case, the caveatees ought not certainly to complain of the instructions of the Court. *352They offered no less than sixteen prayers presenting the law of the case in every possible aspect, all which were granted by the Court. Nor do we think they have any right to find fault with the caveators' eighth prayer, and which is now relied on as a ground for reversal.
(Decided 28th June, 1878.)
If the contract of December, 1875, by which the testator agreed to pay to Clark twenty-three hundred dollars was obtained from him without knowledge of its contents, or by undue influence or by misrepresentations on the part of Clark, and this undue influence continued up to the time of the execution of the alleged testamentary papers, and the testator did not in fact understand the import of these papers, the jury ought to have found that they were obtained by fraud or undue influence.
We are somewhat surprised to hear it argued that there was no evidence of fraud or undue influence legally sufficient to submit to the jury ; without here reviewing it in detail, we think the record is full of proof, and pregnant proof, in support of the issues.

Rulings affirmed.